United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Stone Mountain, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0611
Issued: June 2, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 18, 2017 appellant filed a timely appeal from August 17 and December 15,
2016 merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish neck and back
injuries causally related to a July 1, 2016 employment incident.
On appeal, appellant contends that he sustained work-related neck and back injuries.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 1, 2016 appellant, then a 53-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that he experienced neck and back pain as a result of a motor vehicle
accident while delivering mail on that day. He stopped work on the date of the alleged injury
and returned to work on July 5, 2016.
On July 7, 2016 the employing establishment submitted witness statements dated
July 1, 2016 describing the alleged incident. Appellant related that his vehicle was stopped when
it was hit on the front end by a passing car. A customer related that another driver tried to pass
him and ran his vehicle off the road causing him to hit appellant’s vehicle. A supervisor noted
that he was informed by appellant that he was sideswiped by a customer and that a police officer
cited the customer for passing in a nonpassing zone. The employing establishment also
submitted a description of appellant’s city carrier position and other administrative information.
By letter dated July 15, 2016, OWCP informed appellant of the deficiencies in his claim
and requested that he submit medical evidence, including a rationalized medical report from his
physician, which explained how the reported work incident caused or aggravated a medical
condition.
In a partial medical report dated July 11, 2016, Dr. Matthew M. Richardson, an attending
Board-certified physiatrist specializing in pain medicine, noted a history that appellant had been
previously treated for an industrial injury involving his neck and back. He indicated that there
was evidence of disc pathology in his neck and back that was treated with epidural steroid
injections, rehabilitation, and medication. Dr. Richardson provided a history of the July 1, 2016
incident and noted appellant’s complaints, including his primary complaint of cervical spine
pain. He assessed facet arthropathy without myelopathy or radiculopathy, lumbar and cervical
regions, and facet arthropathy, thoracic region. Dr. Richardson noted that appellant continued to
work despite his discomfort.
A July 29, 2016 letter from Dr. Richardson’s office indicated that appellant was seen that
date by Dr. Richardson and that he could return to work on August 1, 2016.
By decision dated August 17, 2016, OWCP denied appellant’s traumatic injury claim as
the medical evidence of record did not contain a medical diagnosis in connection with the
accepted July 1, 2016 work incident.
OWCP received a complete version of Dr. Richardson’s July 11, 2016 report, which
noted that appellant’s back, neck, and right and left lower extremities were aching and throbbing.
Appellant’s pain level was 9 out of 10. He had no associated numbness, weakness, and catching
or giving out. Dr. Richardson noted a history of his social and medical background and reported
findings on physical examination. He reiterated his assessment of lumbar and cervical facet
arthropathy without myelopathy or radiculopathy and thoracic facet arthropathy.
In a July 29, 2016 follow-up report, Dr. Richardson noted appellant’s complaint of back,
neck, and mid-back pain and history of his medical treatment. He listed findings on physical
examination. Dr. Richardson indicated that appellant had a previous injury with six percent

2

whole person impairment rating. Appellant now had symptoms on the left versus the right. He
also had a history of L4-L5 disc protrusion with high intensity zones on L4-L5 and L5-S1. At a
minimum, appellant had at least an exacerbation and aggravation of a preexisting condition and
likely an additional component as he now had left-sided symptoms instead of his past right-sided
symptoms. In addition, he had new interscapular thoracic spine pain.
On September 15, 2016 appellant requested reconsideration.
By decision dated December 15, 2016, OWCP denied appellant’s traumatic injury claim.
It modified the August 17, 2016 decision to reflect that the medical evidence submitted did not
contain rationalized medical opinion evidence sufficient to establish causal relationship between
appellant’s diagnosed conditions and the July 1, 2016 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence2 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability from work for which he or she claims compensation is causally
related to that employment injury.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.4
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place, and in the manner alleged.5
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.6 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon a complete factual and
medical background, showing causal relationship between the claimed condition and the
identified factors.7 The belief of the claimant that a condition was caused or aggravated by the
employment incident is insufficient to establish a causal relationship.8

2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

3

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

5

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

6

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined, respectively).
7

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

8

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

3

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury caused by the July 1, 2016 employment incident. Appellant has failed to submit medical
evidence sufficient to establish neck and back conditions causally related to the accepted
employment incident.
Appellant submitted reports from Dr. Richardson. In his July 11 and 29, 2016 reports,
Dr. Richardson noted the history of the July 1, 2016 work incident and offered diagnoses that
included lumbar, cervical, and thoracic facet arthropathy. He advised that appellant had stiffness
after the incident and increased back pain and symptoms. Dr. Richardson noted that appellant
had a previous injury with a prior six percent whole person impairment rating and currently had
at least an exacerbation and aggravation of a preexisting condition and likely an additional
component because he had left-sided symptoms rather than his previous right-sided symptoms.
Although he referenced the July 1, 2016 work incident, Dr. Richardson did not clearly explain
how or why this incident caused or aggravated the diagnosed medical conditions.9 The need for
medical rationale, or reasoning, is particularly important where the evidence indicates that
appellant had a preexisting condition.10 The Board finds that the evidence from Dr. Richardson
is insufficient to establish appellant’s claim.
The July 29, 2016 letter from Dr. Richardson’s office, noting appellant’s disability status,
has no probative medical value as the author cannot be identified as a physician.11
The Board finds that appellant has failed to submit rationalized probative medical
evidence to establish that he sustained neck and back injuries causally related to the July 1, 2016
employment incident. Thus, appellant has not met his burden of proof.
On appeal, appellant contends that he sustained work-related neck and back injuries. For
the reasons stated above, the Board finds that the weight of the medical evidence does not
establish neck and back conditions causally related to the accepted July 1, 2016 work incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish neck
and back injuries causally related to a July 1, 2016 employment incident.

9

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not fortified
by medical rationale is of little probative value).
10

E.D., Docket No 16-1854 (issued March 3, 2017).

11

See Merton J. Sills, 39 ECAB 572 (1988).

4

ORDER
IT IS HEREBY ORDERED THAT the December 15 and August 17, 2016 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: June 2, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

